Citation Nr: 1301712	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1944 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a bilateral knee disability and a rating in excess of 10 percent for migraine headaches.  A February 2010 rating decision of the Chicago, Illinois RO (which now has jurisdiction over the claims file) increased the rating for migraine headaches to 30 percent, effective June 22, 2006, the date of claim for an increased rating.  As the rating was less than the maximum under the applicable criteria, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In October 2009 the Veteran testified at a RO hearing, and in September 2012 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On the record at the September 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking an increased rating for migraine headaches; there are no questions of fact or law remaining before the Board in this matter.

2.  A disability of either knee was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year; and a disability of either knee is not shown to be related to the Veteran's service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of the rating for migraine headaches.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim seeking an increased rating for migraine headaches, given his expression of satisfaction with the rating assigned, further discussion of the impact of the VCAA on this matter is not necessary. 

Regarding his bilateral knee disability claim, the Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  A September 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this matter was less than adequate.  Significantly, at the September 2012 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is still needed.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The Board finds that a VA examination (for a diagnosis/nexus opinion) is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court explained its interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard. 

The Veteran's diagnosis of osteoarthritis in both knees is not in dispute.  However, there is no objective evidence showing, or suggesting, that he sustained an injury to either knee during service; VA examinations in 1948 and 1950 did not note any knee complaints; there is no postservice evidence of treatment for knee complaints until more than 48 years after service; and there is no objective evidence suggesting there might be a nexus between the bilateral osteoarthritis of the knees and the Veteran's service.  Consequently, the above-listed factors as to when a VA examination for a nexus opinion is necessary are not met, and an examination to secure a medical nexus opinion is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is met.  It is not prejudicial to the Veteran for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Migraine Headaches

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

At the January 2012 hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was satisfied with the increased 30 percent rating for his migraine headaches (thereby, withdrawing his appeal seeking an increased rating for migraine headaches).  The appellant has therefore withdrawn his appeal in the matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and it must be dismissed.

Bilateral Knees

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran claims that he had knee problems in service and that such problems have persisted to the present.  He has testified that he was unable to keep up with his unit during marches because of knee pain and was often left behind and that he sought treatment for knee complaints while at Camp Siebert.  He has also testified that, because of his inability to keep up with marching due to his knee problems, instead of being shipped overseas with the rest of his unit, he was sent to Memphis to be a lab technician.  

The Veteran's STRs are silent regarding complaints of, or treatment for, a knee disability.  They show that examination of his bones and joints in December 1945 (in connection with treatment for migraine headaches) was negative.  A January 1946 Consultation Request and Report notes that the Veteran reported having flat feet (and did not want to go back to his laboratory job because he had to stand too much); knee complaints were not noted.  A January 1946 Final Summary (which recommended that the Veteran be separated from service because of incapacitating severe migraine headaches) shows that no knee abnormality was found on physical examination.  

The Veteran's initial claim for VA benefits notes that he had migraine headaches and an episode of pneumonia in service; there is no mention of knee complaints.  

A February 1948 VA examination report (in connection with the Veteran's migraine headache claim) notes findings of pes planus but is silent regarding knee disability.  On January 1950 VA examination to evaluate the Veteran's migraine headaches, all systems were examined, no knee complaints or abnormal findings pertaining to the knees were noted.

Beginning in June 2006, the Veteran has submitted several records in support of his claim;  and in October 2006 he provided a list of physicians who reportedly treated him for knee complaints from 1946 to 1994 (he stated that these physicians are deceased or retired and their records are unavailable).  The records he has submitted include:  

A report of July 1994 knee X-rays, which were interpreted as showing probable small bilateral joint effusions, probable left lateral tibial femoral compartment loose body, mild bilateral osteoarthritic type degenerative changes, and possible right knee Pellegrini-Stieda disease.  There was also a notation suggesting that the Veteran see an orthopedic specialist.  

A July 1994 statement by the Veteran's private physician, G.W.S., M.D., (who indicated he was the Veteran's physician since 1989) on his behalf advising that the Veteran was suffering from "Acute Arthritis of the right knee which began July 18, 1994" [emphasis added], and was unable to fly on July 20, 1994..

An August 1994 report of evaluation by Dr. G.W.S. noting the Veteran's various diagnoses, including arthritis right knee with acute effusion, and clearing the Veteran for arthroscopic right knee surgery.

A December 2002 report by J.A.H., M.D., notes the Veteran was evaluated for ankle and left knee complaints (and notes the left knee was scoped in 1994 by Dr. K.); no etiological factors prior to 1994 were noted.  A July 2006 report of evaluation of the Veteran's knees by Dr. J.A.H. notes a diagnosis of arthritis of both knees, left greater than right.  The etiology of the disability was not noted.

In June 2006 the Veteran submitted a statement alleging that due to flat feet he had to "fall out" from marches during training, and was reassigned to a lab technician position-but that "damage to my knees had already started as a result of the excessive marching".  
A January 2007 treatment report (apparently from Dr. G.W.S.) shows a diagnosis of severe osteoarthritis of the knees, left greater than right, and notes the Veteran's reported history of being forced to march with pain during military service in 1944.  

A February 2007 letter from Dr. G.W.S., notes that the Veteran had been under his care since 1989, and that "from the Veteran's notes" [emphasis added], "we can observe that his knee problem began in 1944 during his basic training period" and "[i]t would appear that the excessive marching required during basic training was the initial event leading to his current knee arthritis disability."  

While the Veteran is competent to report that he had knee pain while marching in service, a chronic disability of either knee was not manifested in service; no knee disability was noted on physical examination in January 1946, one month prior to his separation from separation.  There is no clinical notation of a chronic knee disability prior to July 1994 (when the Veteran's prior provider noted acute arthritis  of the right knee which "began July 18, 1994".  There is likewise no evidence that arthritis of the right knee was manifested in the first postservice year.)  Notably, interim VA systems examinations in 1948 and 1950 (in connection with evaluations for an unrelated disability) found no knee abnormality (and no knee complaints were noted).  Consequently, service connection for a disability of either knee on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of a knee as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted..  

The Veteran asserts he had the onset of knee complaints in service, and has had such complaints ever since (but that providers who treated him from 1946 to 1994 are deceased, and their records are unavailable).  His reports are deemed not credible.  First of all, they are self-serving.  Pre-1994 treatment of the Veteran's knees was not noted in any clinical record or otherwise in any record prior to when the Veteran began his VA claim-seeking process.  Furthermore, contemporaneous records that are of record tend to refute rather than support the Veteran's allegations.  Significantly, his muscuoloskeletal system was evaluated prior to his discharge from service, and no abnormalities were found; his initial claim for VA benefits noted both migraine headaches and pneumonia, but made no mention of knee disability; interim VA examinations in 1948 and 1950 found no knee pathology; and when a knee disability was first reported in July 1994, the Veteran's own private provider noted that it was of acute onset that same month.  The Board acknowledges that the Veteran's private provider's subsequent records contain notations linking the onset of the Veteran's knee arthritis to marching during training.  However, that provider clearly indicates that the link is based on the Veteran's own account/"notes", and does not point to anything inherent in the disability that would relate it such remote events.  An unsupported medical history provided by a claimant does not gain in probative value by virtue of being repeated by a medical professional.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional). [Notably, Dr. G.W.S., whose records contain this history by the Veteran, indicated that he had treated the Veteran since 1989; yet the supporting clinical records he provides-the Veteran submitted-do not include any mentioning knee complaints prior to 1994 (when acute onset was noted).]   

In the absence of continuity of symptoms from serviced the Veteran may still establish service connection for a bilateral knee disability by competent (medical) evidence that otherwise relates the disability to his service.  See 38 C.F.R. § 3.303.  He has presented no such evidence.  As was noted previously, Dr. G.W.S. who indicated that the Veteran's knee arthritis is related to his service/marching therein provides no rationale for that statement other than citing to the Veteran's account/"notes" (which are deemed not credible); he does not account for the interim examinations which found no knee pathology, or explain the conflict with his own report of acute onset in 1994.  Therefore, Dr. G.W.S.'s statements have no probative value.  

The record does not show any acute injury to the Veteran's knees in service (and he does not allege otherwise).  He argues that his knee arthritis is due to the repetitive actions of marching in service.  However, he is a layperson, and therefore is not competent to render an opinion regarding an insidious process such as arthritis and an alleged etiological factor such as marching that occurred 50 years prior to when the arthritis was first clinically noted.   The nexus question raised by the Veteran's allegations in this matters is eminently medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Significantly, he has not presented any supporting medical evidence, such as medical literature or a medical opinion (that does not rely entirely on his own account).

Notably, the approximately 50 year interval between the Veteran's alleged forced marching in service and the first clinical notation of the knee arthritis for which service connection is sought is, of itself, a factor for consideration against a finding of service connection.  In short, the evidentiary record does not support that there is/or may be a nexus between the Veteran's osteoarthritis of both knees and his service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

The appeal seeking an increased rating for migraine headaches is dismissed.

Service connection for a bilateral knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


